

117 HR 2934 IH: Renal Anemia Innovation Support and Expansion Act
U.S. House of Representatives
2021-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2934IN THE HOUSE OF REPRESENTATIVESApril 30, 2021Mr. O'Halleran (for himself, Mr. Bucshon, Mr. Butterfield, and Mr. Mullin) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to remove from the list of drugs excluded from coverage under the Medicare prescription drug program prescription oral vitamins and mineral products indicated for the treatment of iron deficiency anemia in individuals with chronic kidney disease.1.Short titleThis Act may be cited as the Renal Anemia Innovation Support and Expansion Act or the RAISE Act.2.Removing certain prescription vitamins and mineral products from the list of drugs excluded from coverage under the Medicare prescription drug programSection 1860D–2(e)(2)(A) of the Social Security Act (42 U.S.C. 1395w–102(e)(2)(A)) is amended by inserting other than subparagraph (F) of such section (relating to prescription vitamin and mineral products, except prenatal vitamins and fluoride preparations) if the prescription vitamin or mineral product is orally administered and is indicated for treatment of iron deficiency anemia in individuals with chronic kidney disease, after other than subparagraph (E) of such section (relating to smoking cessation agents),.